DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Election/Restrictions
Applicant’s election of Group V, claim 42 in the reply filed on 9/9/2015 remains acknowledged. 
Applicant’s election of:
(iii-c) a method of inducing and maintaining general anesthesia;
(iv-a) administration of remimazolam or a salt thereof and a narcotic analgesic;
(iv-a-1) no election of a single disclosed narcotic analgesic was specified; the Examiner noted, however, that only one narcotic analgesic was recited in the claim amendment filed 3/11/2016: remifentanil, in claim 57; accordingly, remifentanil was constructively elected;

in the reply filed on 3/11/2016 remains acknowledged. 
Claims 80, 82-91 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2016.

Response to Arguments
Applicants' arguments, filed 1/19/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 72-79, 81, 92-98 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Antonik et al. (“A placebo- and midazolam-controlled phase I single .
According to the PubMed record of Antonik (PMID: 22190555; http://www.ncbi.nlm.nih.gov/pubmed/22190555, accessed 6/9/2016; cited in a prior Office action), Antonik was electronically published 2011 Dec 20.
Antonik teaches (abstract):
BACKGROUND:  A new benzodiazepine, remimazolam, metabolized by tissue esterases to an inactive compound, CNS 7054, has been developed to permit a fast onset, a short and more predictable duration of sedative action, and a more rapid recovery profile than with currently available benzodiazepines. We report on the safety and efficacy of the first human study.

RESULTS:  The stop criterion was reached in cohort 9 (0.30 mg/kg remimazolam) so that 81 subjects were enrolled. Remimazolam was well tolerated in all dose cohorts, and no serious adverse events (AEs) were reported. Three AEs of mild (Spo(2) 85%-88%) hemoglobin desaturation (2 in the remimazolam groups and 1 in the midazolam group) resolved spontaneously, and 1 AE of moderate hemoglobin desaturation (Spo(2) 75%) resolved with a chin lift in the highest remimazolam dose group. No supplemental oxygen or manual ventilation was required. Vital signs remained stable throughout, although there was an increase in heart rate 2 minutes postdose for both remimazolam and midazolam. There were no reports of hypo- or hypertension. The pharmacokinetic behavior of remimazolam was linear and its systemic clearance approximately 3 times that of midazolam. Clearance was essentially independent of body weight. A rapid onset and dose-dependent sedation was observed after administration of remimazolam at 0.05 mg/kg and higher. Remimazolam (0.075 to 0.20 mg/kg) induced peak sedation levels similar to or higher than those achieved with 
CONCLUSIONS:  Remimazolam provided sedation with rapid onset and offset, and was well tolerated. There was no supplemental oxygen or ventilation required. On the basis of these data, further studies on the potential utility of remimazolam for sedation/anesthesia are warranted.
Intravenous dosing over 1 minute of 0.05-0.3 mg/kg corresponds to an intravenous hourly rate of 3-18 mg/hour/kg, a rate within the range of claim 72 (a), and encompassing the range of new claim 92 (a), rendering it obvious (MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  The 0.3 mg/kg dose (18 mg/hour/kg) achieved loss of consciousness for >5 minutes in >50% of subjects (anesthesia).  In considering Figure 4, for the 0.2 mg/kg dose (i.e., Applicant elected 12 mg/hour/kg, encompassed by each of claims 72(a) and 92(a)), the patients achieved loss of consciousness (MOAA/S scores of < 2; see p. 278, 1st paragraph) in less than 6 minutes.
Antonik teaches the BP was stable, with 4 reports of changes (1 low systolic BP at 8 hours postdose, and 3 elevations) that were considered to be mild and unrelated to the study medication (p. 280, column bridging paragraph).  One individual with low systolic BP (hypotension) out of 54 individuals administered remimazolam (see Table 5), corresponds to an incidence rate of 2%, i.e., less than 15%.

Antonik does not teach Applicant elected 2 step process, which includes both inducing and maintaining anesthesia, required by claims 72 & 92, and claims dependent therefrom, where the dose of the second step corresponds to the elected 1 mg/hour/kg, nor continuous intravenous administration during steps (a) & (b), required by new independent claim 92.  
Wiltshire teaches (abstract):
BACKGROUND: A new benzodiazepine, remimazolam, which is rapidly metabolized by tissue esterases to an inactive metabolite, has been developed to permit a fast onset, a short, predictable duration of sedative action, and a more rapid recovery profile than currently available drugs. We report on modeling of the data and simulations of dosage regimens for future study. 
METHODS: A phase I, single-center, double-blind, placebo and active controlled, randomized, single-dose escalation study was conducted. Fifty-four healthy subjects in 9 groups received a single 1-minute IV infusion of remimazolam (0.01–0.3 mg/kg). There were 18 control subjects taking midazolam and 9 placebos. Population 
RESULTS: A 4-compartment mammillary pharmacokinetic model of midazolam and a physiologically based recirculation model of remimazolam were fitted to the observed plasma levels. The recirculation model of remimazolam explained the observed high venous, compared with arterial, concentrations at later time points. The 2 models were used to simulate the arterial concentrations required for the pharmacodynamic models of sedation (Bispectral Index and Modified Observer’s Assessment of Alertness/Sedation [MOAA/S]) and gave population mean pharmacodynamic parameters as follows: Bispectral Index–IC50: 0.26, 0.07 µg/mL; γ: 1.6, 8.6; ke0: 0.14, 0.053 min-1 ; IMAX: 39, 19, and MOAA/S–IC50: 0.4, 0.08 µg/mL; γ: 1.4, 3.4; ke0: 0.25, 0.050 min-1 for remimazolam and midazolam, respectively. Simulations to obtain 70% of the population with MOAA/S scores of 2 to 4 were developed. This criterion was achieved (95% confidence intervals: 67%–74%) with a 6-mg initial loading dose of remimazolam followed by 3-mg maintenance doses at 2-minute intervals. Recovery to a MOAA/S score of 5 is predicted to be within 16 minutes for 89% (95% confidence intervals: 87%–91%) of the treated population after this loading/maintenance dose regimen. 
CONCLUSIONS: Population pharmacokinetic and pharmacodynamic models developed for remimazolam and midazolam fitted the observed data well. Simulations based on these models show that remimazolam delivers extremely rapid sedation, with maximal effect being reached within 3 minutes of the start of treatment. This property 
Wiltshire models the observed bispectral index scores (see Figure 6), indicating the usefulness of BIS monitoring of sedation.
Figure 7 shows a 9 mg dose, which achieved MOAA/S score of 0 within 2 minutes of the dose.  Assuming a typical 70kg adult, this 9 mg dose, administered over 1 minute, corresponds to 8 mg/hour/kg dose, which was effective for an initial induction of anesthesia for this patient.  This dose is within the range of 0.01-0.3 mg/kg taught, administered over 1 minute (range corresponds to 0.6-18 mg/hour/kg).  Figure 7 also shows the patient leaving Zero MOAA/S score within 5 minutes, and full recovery to MOAA/S score of 5 within 15 minutes.  Thus, the skilled artisan would recognize that maintaining anesthesia after the initial anesthesia is achieved would require maintenance dosing of remimazolam.
The Monte-Carlo simulations of Modified Observer’s Assessment of Alertness/Sedation (MOAA/S) scores during and after a 6-mg initial loading dose of remimazolam followed by up to four 3-mg maintenance doses (model Rem-R13-MOA02). Maintenance doses were given no closer than 2 minutes after the previous dose. They were introduced if the MOAA/S score reached 4 during the 18-minute duration of the “procedure.” If the initial loading dose did not reduce the score below 3, the first maintenance dose was given at that score. “‰” frequency per thousand st paragraph).  Thus, the objective of this Monte Carlo was to achieve sedation, but without loss of consciousness for most patients.  The bottom two lines of Figure 9 demonstrate that about 7% of these patients achieved loss of consciousness (MOAA/S scores of 0; i.e., anesthesia) for about 20 minutes.  
Assuming a 70 kg adult, the 6 mg initial loading dose, dosed over 1 minute, corresponds to dosing 5 mg/hour/kg (within about 6 mg/hour/kg).  The subsequent four 3 mg maintenance doses, dosed over 18 minutes, correspond to 12 mg/70 kg/18 minutes x 60 minutes/hour, or about 0.57 mg/hour/kg (or, if dosing were limited to 12 minutes, 0.86 mg/hour/kg), within about 1 mg/hour/kg, maintenance dose. Because the objective of this Monte Carlo simulation was achieving sedation, not loss of consciousness in most patients, it is clear that both the initial and the subsequent maintenance dose levels of remimazolam administration would have to be increased, in order to achieve loss of consciousness / anesthesia in most patients.  Thus, the teachings of Antonik together with Wiltshire provide motivation for a two-step dosing regimen, starting with higher anesthesia induction dosing, followed by maintenance 
The teachings of Antonik and Wiltshire are set forth above, and how they render obvious Applicant elected two-step method of inducing and maintaining analgesia.
Antonik does not teach the benzenesulfonate (besylate) salt of remimazolam, required by claim 74 and claims dependent therefrom.  Antonik does not teach Applicant elected combination of remimazolam + a narcotic analgesic, such as remifentanil, as required by claims 79, 81.  
Wilhelm-Ogunbiyi teaches dosing regimen for sedation with CNS 7-56 (Remimazolam) (title).  A dosing regimen for sedation with the fast-acting benzodiazepine CNS 7056 in combination with an opioid, in particular fentanyl, whereas CNS 7056 is given in a dose of 2 to 10 mg, preferably between 4 and 9 mg and most preferably between 5 and 8 mg (abstract).  Sedation represents a hallmark of modern medicine and is widely used with its application ranging from minor surgery or diagnostic procedures up to ventilation of patients in intensive care units. Several classes of sedatives are known; among them benzodiazepines, which are often used and administered in combination with opioids. This combination represents the current gold standard for sedation [0002].  Because of this variable response, the generally recommended procedure for a clinician attempting to achieve optimal sedation is to administer an initial bolus and then titrate the drug to the patient by incremental dosing until the desired level of sedation is achieved. The resulting dosing regimen which 
[0014] It is thus the objective of the present invention to provide a convenient and safe dosing regimen for the ultrashort-acting benzodiazepine CNS 7056 which also results in an improved sedation profile.
[0015] This objective is solved by the use of 3-[(4S)-8-bromo-1-methyl-6-(2-pyridinyl)-4H-imidozo[1,2-a][1,4]benzodiazepin-4-yl] propionic methyl ester (CNS 7056), according to formula (I) or pharmaceutically acceptable salt or solvate thereof for the induction and/or maintenance of sedation, whereby CNS 7056 is administered in combination with an opioid according to claim 1.
[0018] The term "sedation" refers to a relaxed, calm state of the body and mind which is induced pharmacologically, e.g. by the use of sedatives. … Furthermore, as defined herein, the term sedation includes also deep sedation, preoperative sedation, … 
[0038] … As a synonymous term for “operative procedure” the term “surgery” is also used herein.
In a most preferred aspect of the invention the patient is given a fentanyl analogue selected from a group including remifentanil [0068] (claim 7).
The dosing schemes include as high as 10 mg (claim 1).  When 10 mg is dosed to a 70 kg adult, over 1 minute the dosing rate corresponds to 9 mg/hour/kg.  Up to 6 top-up doses are taught, with 2-5 minutes between, in preferred amounts of 2-3 mg (claims 2, 4-5).  3 mg top up doses, 4 times, with 5 minutes between, corresponds to 12 mg dosed over 20 minutes.  When administered to a 70 kg adult, this maintenance dosing corresponds to 0.51 mg/hour/kg.  As shown in Table 15, the highest 9 mg doses with 3-4.5 mg top-ups, where 3-4 top up doses were administered, achieved a 0 MOAA/S score in 5-13% of the patients.  The skilled artisan would have recognized that higher doses would be more effective for anesthesia in a larger number of patients.
Table 18 shows dosing regimens for a combination of remimozalam (CNS 7056) + fentanyl, which include:

    PNG
    media_image1.png
    208
    844
    media_image1.png
    Greyscale


Example 2 [0124] ff discusses a Phase IIb study of remimaozalm [sic] vs. midazolam in using combination fixed doses  Four dose schemes are set forth [0126]:
The patients received one of the following doses of Midazolam or Remimazolam:
• Midazolam 2.5 mg with 1.0 mg top-ups (40 patients)
• Remimazolam - 8.0 mg with 3.0 mg top-ups (40 patients)
• Remimazolam - 7.0 mg with 2.0 mg top-ups (40 patients)
• Remimazolam 5.0 mg with 3.0 mg top-ups (40 patients)
It is stated [0127]:The doses of Remimazolam were selected based on the findings of the three previous clinical trials as predicted by the comprehensive PK/PD analysis
(see Example 1).
Example 1 describes a pharmacokinetic study labeled Study CNS 7056-001,
[0096] Pharmacokinetic data were obtained after CNS 7056 had been administered by intravenous infusion over one minute to groups of healthy volunteers at the following doses: 0.01, 0.025, 0.05, 0.075, 0.1, 0.15, 0.2, 0.25 and 0.3 mg/kg. Both arterial (1, 2, 3, 4, 6, 8, 10, 12, 15, 20, 30, 45 minutes and 1, 2, 3, 4 hours post-dose) and venous (2, 3, 4, 6, 8, 12 hours) blood samples containing CNS 7056 and its metabolite, CNS 7054, were obtained from indwelling catheters. Concentrations of CNS 7056 and CNS 7054 were measured using HPLC with tandem mass spectrometric detection. Measurements of sedation (MOAA/S and Bispectral Index (BIS) scores) and systolic and diastolic blood pressure were made at regular intervals.  

[0097] In the second part of the study, all subjects received a 50 mcg intravenous dose of fentanyl followed by a further 25 mcg if the initial pain relief was inadequate. Three cohorts of 15 patients were given loading doses of CNS 7056 at 5 0.04, 0.075 or 0.1 mg/kg with the higher doses only being administered once the safety of the lower doses had been assessed. Up to a maximum of two supplemental, 0.04 mg/kg doses of CNS 7056 were administered, not less than two minutes apart to obtain adequate sedation (MOAA/S ~ 3) for insertion of the colonoscope. Further 0.04 mg/kg doses of CNS 7056 were administered during the procedure, no earlier than two minutes after the previous dose, in order to maintain a MOAA/S level of~ 4 for 30 minutes; no more than seven doses (the initial and six top-up doses) could be 10 administered to any subject. The gender ratio in each cohort was 7 : 8. Venous plasma levels of CNS 7056 were measured at 1, 5, 10, 20 and 30 minutes and at 1, 2, 4, 6, 8, 12 and 24 hours post-dose.
Fitting the combined data obtained from studies CNS 7056-001 and CNS 7056-002 to 3- and 4-compartment pharmacokinetic models is discussed at [0098].  Preferred models gave derived pharmacokinetic parameters, which were then used to simulate the arterial concentrations at time points at which pharmacodynamic data, MOAA/S scores and blood pressures, were obtained and sigmoid inhibitory pharmacodynamics models were fitted to the observations. Sudden, random, increases in MOAA/S score were identified, and attributed to external stimuli such as acute pain from the colonoscope or treatment by nursing staff; these were modeled by introduction of a covariate which increased ED50, and another covariate, the “scoping factor” which was added to the model in order to simulate reduced sedation during the actual colonoscopy procedure caused by general irritation [0098].
At the discussion of the PK-PD analysis [0099], it is noted that 

[Examiner note:  it appears that the “deeper” compartment corresponds to Vs discussed by Krejcie.]
Thus, Wilhelm-Ogunbiyi establishes that remimazolam has advanced to Phase IIb clinical trials, being effective in a sedation dosing regimen involving an initial bolus dose, followed by a series of top-up doses, which maintain sedation; i.e., a two-phase regimen, involving different dosing levels for each phase.  Wilhelm-Ogunbiyi discusses surgical procedures as one application of sedation, rendering obvious the application of this two-phase dosing regimen to surgery.  This regimen has been established based on PK-PD data from the models discussed.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the teachings of Antonik, by substituting the benzenesulfonate salt of remimazolam, to achieve the desired anaesthesia by a two-step dosing administration process, achieving anesthesia at a higher dose, and maintaining anesthesia at a lower dosing.  The motivation to use the benzenesulfonate salt of remimazolam would have been the expectation that this salt would also achieve the anesthesia which is taught by these references, and because this salt is preferred by Wilhelm-Ogunbiyi.  Dosing via continuous infusion would have been obvious as an alternative to repeated bolus doses, i.e., of the type taught by Wilhelm-Ogunbiyi, as evidenced by the discussion of Sneyd of alternatives that should be studied.

Regarding the elected 12 mg/hour/kg inducing dose, the Examiner notes that the highest dose taught by Antonik, which achieves 50% anesthesia for at least 5 minutes, dosed over 1 minute, corresponds to 18 mg/hour/kg.  This is similar to 12 mg/hour/kg, as recited.  However, considering Wilhelm-Ogunbiyi teaches a synergy, i.e., lower dosing achieves sedation and analgesia, use of 12 mg/hour/kg, when combined with the effectively elected remifentanil is construed as obvious as a result of routine optimization.  Regarding the elected maintenance dose of 1 mg/hour/kg, the top off dosing taught by Wilhelm-Ogunbiyi the 4 mg top up doses, with 4 top-ups, and a 4 minute dosing gap (see Table 17) (16 minutes) administered to a 70 kg patient corresponds to a dosing rate of 0.85 mg/hour/kg.  Using a 3 minute dosing gap (see Table 17), the dose rate corresponds to 1.1 mg/hour/kg.  Thus, the elected dose rate is within the range of maintenance taught, and would have been obvious as a result of routine optimization, to maintain blood levels of remimazolam high enough to maintain anesthesia, when administered together with remifentanil.  Final administered dosing rates are construed as obvious as a result of routine optimization, for the purpose of achieving anesthesia.
Regarding the previously amended BIS score range, Antonik also reports bispectral index (BIS) data scores (see Figure 5).  These values reach about 60 (Remimazolam 0.15 mg/kg and 0.30 mg/kg).  However, Antonik does not teach surgical 
Bard teaches the incidence of recall and awareness under general anesthesia has been reported to be between 0.2% and 1.6%, but is likely underreported.  Bard discusses a quote demonstrating that the patient can have devastating psychological and cognitive effects (p. 477, 2nd paragraph).
The BIS [bispectral index] monitor is, to date, the most effective and the only US Food and Drug Administration-approved monitor to measure the anesthetic state of the central nervous system.  This article reviews the development of the technology of the BIS monitor (p. 477, 3rd paragraph).
Figure 2 presents bispectral index (BIS) range guidelines.  The range between 40 and 60 corresponds to general anesthesia, having a low probability of consciousness (p. 479).  Potential benefits from the routine use of the BIS monitor include decreased risk of awareness, improved titration of anesthetic agents and decreased recovery room time.  The BIS also gives the anesthetist additional information to consider when selecting drugs for interventions.  (p. 479, 3rd paragraph).  The BIS monitor is used by approximately 650 hospitals nationwide and has been used to monitor more than 1 million anesthetics.  There have been 34 cases of confirmed awareness, where in 15 the BIS was more than 65 at the time of the awareness (p. 481, 3rd paragraph).  Bard establishes BIS monitoring is frequently used for general anesthesia monitoring, and target BIS ranges from 40-60.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  The motivation to titrate and optimize continuous intravenous dosing by utilizing BIS scores within the claim 92 range would have been the benefits discussed by Bard, decreased risk of awareness, improved titration of anesthetic agents and decreased recovery room time, with the recognition BIS is FDA approved as a monitor for anesthetic state.
Regarding prior, now canceled, claims 70-71, it is clear that salvage treatment for sedation would not have been desirable during the obvious induction and maintenance of anesthesia using two continuous remimazolam dosing phases.  Maintaining anesthesia while monitoring BIS scores would have been expected to provide feedback about the level of anesthesia without incidence of recall/awareness, or the need for salvage treatment, until surgery was complete and it was desired to awaken the patient.  This is the point of the BIS system as discussed by Bard.  Adjustment of dose level during the maintenance phase, to maintain BIS scores, would have had the benefit of eliminating the incidence of recall and awareness under general anesthesia and the potential devastating psychological and cognitive effects taught by Bard.  Thus, a 

Sneyd is relied on as evidentiary of the instant obviousness rejection.  Sneyd teaches this edition of the Journal includes 2 studies describing the first human administration of remimazolam, a novel benzodiazepine (citation is made to Antonik and Wiltshire; p. 217, first paragraph).  In the present study, infusions were limited to 1 minute so we now need to see studies including repeat bolus doses and continuous infusion (p. 218, 2nd paragraph).  During the development of midazolam, attempts were made to use it as sole hypnotic, in combination with an opioid, for induction and maintenance of anesthesia with attempts to reverse its effect after the end of surgery by administration of flumazenil.  Remimazolam offers the opportunity to revisit this area, with and without flumazenil reversal, to evaluate whether hemodynamic stability, intense amnestic effects, or other benefits exist to make the process useful p. 218, right, 2nd paragraph).  Sneyd establishes that based on the 1 minute infusions of Antonik, the skilled artisan would have been motivated to utilize repeat bolus doses and continuous infusion, with a reasonable expectation to achieve similar outcomes; thus, the skilled artisan would have had a reasonable expectation of success in use of continuous infusion in place of repeat bolus dosing.  Even Sneyd suggests schemes for induction and maintenance of anesthesia, by comparing results from Antonik with those of prior tests using midazolam, supporting the Examiner’s position that the instant method of 

Applicant argues:
Applicant disagrees. 
The instant invention is directed to methods of inducing and maintaining general anesthesia by administering remimazolam at a dose of 3 mg/hour/kg to 40 mg/hour/kg to induce general anesthesia and at a dose of 0.3 mg/hour/kg to 2.5 mg/hour/kg to maintain general anesthesia (independent claim 72), or by continuous intravenous administration of remimazolam at a dose of 4 mg/hour/kg to 12 mg/hour/kg to induce general anesthesia at a BIS between 40 and 53 and at a dose of 1 mg/hour/kg to 2.5 mg/hour/kg to maintain general anesthesia at a BIS between 40 and 53 (independent claim 92). As discussed below, a skilled artisan based on the combination of Antonik, Wiltshire, Wilhelm-Ogunbiyi, Bard, and Sneyd would not have contemplated and could not have successfully achieved the instant invention. 
A skilled artisan would not have contemplated a method of maintaining general anesthesia with the dosing regimen recited in the instant claims. The Examiner has acknowledged that Antonik fails to teach a two-step process for inducing and maintaining general anesthesia. At best, Antonik describes that remimazolam may be administered via a single 1-minute IV infusion at 0.075 mg/kg to 0.3 mg/kg to induce sedation, but is silent on maintaining sedation, let alone maintaining general anesthesia. Such deficiencies are not cured by Wiltshire, Wilhelm-Ogunbiyi, Bard, and Sneyd, considered, individually or collectively, in combination with Antonik, as asserted by the Examiner. Wiltshire merely relates to modeling and simulation of the pharmacokinetic (PK) and pharmacodynamics (PD) data from the clinical trial described in Antonik. Specifically, Wiltshire is concerned with developing a model to explain and fit the PK and PD results observed in Antonik. At best, Wiltshire carried out preliminary simulations which "could be programmed to recognize when a maintenance dose was needed". Although Wiltshire predicted that a fixed 3-mg dose may be used as a maintenance dose for sedation, Wiltshire, consistent with the disclosure of Antonik, teaches that the dose would not be based on the body weight of the subject, as recited in the instant claims. Importantly, even assuming that Wiltshire would have suggested a dose based on body weight and administration duration, i.e., as expressed in mg/hour/kg as in the instant claims (which Wiltshire clearly does not), Wiltshire discloses that the maintenance dose utilized in the simulation was administered over either 15- or 60-second duration. Accordingly, following the Examiner's assumptions and calculation, the simulated maintenance dose in Wiltshire would be 10.3 mg/hour/kg or 2.6 mg/hour/kg (3 mg/70 kg/15 second x 3,600 seconds/hour or 3 mg/70 kg/60 second x 3,600 seconds/hour, respectively), falling outside the dose of 0.3 mg/hour/kg to 2.5 mg/hour/kg recited in the 
[Remimazolam] is administered as a fixed dose per patient. This dosing strategy is based on an extensive PK/PD analysis which revealed that the body weight was not a statistically significant predictor of the systemic clearance of [remimazolam] and so dosing in units of mg/kg offers no advantage in terms of safety or efficacy.
Sneyd and Bard offers nothing in addition to Antonik, Wiltshire, and Wilhelm-Ogunbiyi with respect to dosing regimen of remimazolam: Sneyd is an editorial in the same issue of the journal which published Antonik and Wiltshire, commenting on the results of Antonik and Wiltshire, and Bard is cited as a general reference providing review of the BIS monitor technology. Thus, the combination of Antonik, Wiltshire, Wilhelm-Ogunbiyi, Bard, and Sneyd would have in no way taught or suggested to a skilled artisan to carry out the instantly claimed method comprising a step of maintaining general anesthesia with the remimazolam doses recited in the claims. 
Neither could a skilled artisan, after reading the combination of Antonik, Wiltshire, Wilhelm-Ogunbiyi, Bard, and Sneyd, have reasonably expected to successfully achieve the instant invention of inducing and maintaining general anesthesia. Bard, cited by the Examiner, clearly shows that sedation, even deep sedation, differs from general anesthesia, and the two can be distinguished according to the BIS score: sedation has a BIS score of 90-60 and general anesthesia has a BIS score of <60. Nowhere does Antonik teach or suggest that general anesthesia was induced, let alone maintained, by the administration of remimazolam described therein. Quite to the contrary, Antonik describes that sedation with a BIS score of 60-70 was observed and that the range of doses therein impacts only the depth of sedation. Importantly, Antonik teaches away from general anesthesia, because Antonik specifically designed the clinical trial to stop at a dose which would result in loss of consciousness for > 5 minutes in >50% of subjects. Moreover, Antonik also leads away from the higher doses (i.e., 0.25 and 0.3 mg/kg) of the range of doses described therein due to the prolonged recovery from sedation, and recommends 0.075 mg/kg to 0.2 mg/kg for sedation, which would unlikely result in a BIS score indicating general anesthesia according to the dose-response relationship described in Antonik. In other words, a skilled artisan considering Antonik would have no doubt that Antonik does not and cannot teach inducing, much less maintaining, general anesthesia. Much less could have Wiltshire, which merely provides modeling and simulation of the data in Antonik, or Sneyd, which provides an editorial summary of Antonik and Wiltshire, taught or suggested inducing or maintaining general anesthesia with remimazolam. Similarly, Wilhelm-Ogunbiyi would not have taught or suggested that general anesthesia could be induced and maintained according to the dosing regimen recited in the instant claims. As such, a skilled artisan, in view of the combination of Antonik, Wiltshire, Wilhelm-Ogunbiyi, Bard, and Sneyd could not have achieved instant invention with a reasonable expectation of success. 


This is not persuasive.
Applicant’s bullet point summary of the rejection does not reflect the actual rejection.  Applicant is referred to the teachings, suggestions, and motivation development of the rejections, as set forth above.  A developed rationale leading to a conclusion of obviousness over the prior art has been set forth.
The record further discusses 
As set forth in the prior rebuttal:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The study described by Antonik is primarily a study of sedative action of remimazolam.  Suitable scores relied on to assess sedation levels are MOAA/S scores.  However, for some patients 0 level scores (indicating anesthesia) were obtained for short time periods.  The results of Antonik, together with the modeling study of Wiltshire, clearly suggest further use of remimazolam in anesthesia (construed as general anesthesia, see continuum of Figure 2 of Bard):

CONCLUSIONS: Remimazolam provided sedation with rapid onset and offset, and was well tolerated. There was no supplemental oxygen or ventilation further studies on the potential utility of remimazolam for sedation/anesthesia are warranted. (Antonik, abstract)

for remimazolam … complete anesthesia (MOAA/S scores of zero) was
induced in 14 of 30 subjects given the higher doses (0.1–0.3 mg/kg) … (Wiltshire, 295, 6th paragraph)

The relatively short pharmacokinetic half-time for remimazolam of 7 to 8 minutes compared with approximately 60 minutes for midazolam (Fig. 10) indicates that recovery from sedation or anesthesia will be much more rapid. (Wiltshire, 295, 8th paragraph)

Sneyd discusses combination with an opioid for induction and maintenance of anesthesia with attempts to reverse its effect after the end of surgery by administration of flumazenil, which did not prove useful in midazolam development, but is suggested to revisit this area, with and without flumazenil reversal in remimazolam anesthesia development (218, 7th paragraph).  
Each of these references are construed as suggesting (motivating) extending study of remimazolam from sedation to general anesthesia, and to utilize continuous infusion (short action of remimazolam is suggestive that continuous infusion will be needed; continuous infusion is explicitly discussed by Sneyd at, inter alia, 218, 2nd paragraph).  

Regarding the elected maintenance dose of 1 mg/hour/kg, the top off dosing taught by Wilhelm-Ogunbiyi the 4 mg top up doses, with 4 top-ups, and a 4 minute dosing gap (see Table 17) (16 minutes) administered to a 70 kg patient corresponds to a dosing rate of 0.85 mg/hour/kg.  Using a 3 minute dosing gap (see Table 17), the dose rate corresponds to 1.1 mg/hour/kg.  Thus, the elected dose rate is within the range of maintenance taught, and would have been obvious as a result of routine optimization, to maintain blood levels of remimazolam high enough to maintain anesthesia, when administered together with remifentanil.  Final administered dosing rates are construed as obvious as a result of routine optimization, for the purpose of achieving anesthesia.
Thus, the rejection provides a basis for obviousness of selection within the claimed range.  Furthermore, this would have provided a starting point for routine optimization, which, absent evidence to the contrary, would have given the claimed range as a result of optimization.
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The Examiner disagrees with the premise that Antonik allegedly teaches away from general anesthesia.  The record includes the clear teachings of Antonik:
CONCLUSIONS: Remimazolam provided sedation with rapid onset and offset, and was well tolerated. There was no supplemental oxygen or ventilation required. On the basis of these data, further studies on the potential utility of remimazolam for sedation/anesthesia are warranted. (Antonik, abstract)
In direct contrast to the argument presented, Antonik actually suggests conduction of anesthesia (i.e., supporting the obviousness basis).
MPEP 2141.02 indicates: However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.  In fact, the Conclusions of Antonik include a suggestion of further studies of remimazolam for anesthesia.
The rejection has set forth a reasonable basis for obviousness, which is associated with a reasonable expectation of success.  Antonik explicitly suggests entry into anesthesia trials.  In agreement that there is a reasonable expectation for success, the Examiner has pointed out that Rogers et al. (“Remimazolam, a short-acting GABAA receptor agonist for intravenous sedation and/or anesthesia in day-case surgical and non-surgical procedures”; 2010; IDrugs; 13(12): 929-937) reviews development of remimazolam by GlaxoSmithKline, TheraSci, CeNeS Pharmaceuticals, PAION and Ono nd paragraph).  In spite of some non-serious adverse events, Rogers goes on to mention that a phase I clinical trial to evaluate the induction and maintenance of anesthesia with remimazolam in Japanese volunteers was initiated by Ono Pharmaceutical in February 2010 (933, 5th paragraph). See discussion in prior Office action rebuttal. Rogers documents that Ono Pharmaceutical entered into a Phase 1 clinical trial studying induction and maintenance of anesthesia, explicitly mentioned in the prior art reference, when Antonik and Wiltshire, inter alia, were taken into account.  Clearly, this would outweigh an argument that there is no reasonable expectation of success.
As discussed in MPEP 2144.08 (II)(A)(4)(e), obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).
The study in sedation, with safety, and suggestion to utilize remimazolam for anesthesia provides the requisite reasonable expectation of success.  It was previously noted, that even if the rejection relied on obviousness to try (MPEP 2143(I)(E): The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397).  The prior art suggests utilizing remimazolam for (general) anesthesia, general dosing parameters rendering amounts of the claims 
Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.